ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
GSC Construction, Inc.                        )      ASBCA Nos. 58829, 58830
                                              )
Under Contract No. W91236-10-D-0064           )

APPEARANCE FOR THE APPELLANT:                        James S. DelSordo, Esq.
                                                      Argus Legal, PLLC
                                                      Manassas, VA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Jonathan R. Bryant, Esq.
                                                     Nicole E. Angst, Esq.
                                                      Assistant District Counsel
                                                      U.S. Army Corps of Engineers, Louisville

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeals having been settled, the appeals are
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeals must be filed within six
months of the date of this Or.der.

       Dated: 26 April 2017



                                                  MICHAEL T. PAUL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58829, 58830, Appeals of GSC
Construction, Inc., rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals